DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive.
In the Office Action mailed on 21 September 2021 the examiner accepted that Ashrafi does not teach: “a communication module configured to transmit and receive a signal of a first frequency band using the plurality of first patch antenna elements, and transmit and receive a signal of a second frequency band higher than the first frequency band using the plurality of second patch antenna elements”. The examiner relied on Fabrega to teach the limitations missing in Ashrafi. Applicant argues “Modifying Ashrafi to employ a communication module able to receive in low and high frequency bands, a taught by Fabrega would make it impossible to multiplex signal onto a single frequency without interference or crosstalk [because] the proposed modification would make Ashrafi unsatisfactory of its intended purpose”. Additionally, Applicant cited MPEP 2143. 01V (Applicant Remarks; p. 9)
The examiner respectfully disagrees; Ashrafi in [0037] teaches “The signal generation circuit 504 may also work with other frequencies, such as 70/80 GHz”. Therefore, in the 

Applicant argues that Ashrafi does not teach the recited limitation: “a central axis connecting a first central point that is a center of gravity of the first circuit board plane and a second central point that is a center of gravity of the second circuit board plane in a direction passing through the printed circuit board from a first surface to a second surface of the printed circuit board”. More specifically, Applicant argues “Ashrafi does not disclose or imply connecting two central (gravity) points of the first plate 108 and the second plate 106. Ashrafi does not disclose or imply the central axis or axis which could correspond to the recited central axis recited.” (See page 10)
The examiner disagrees, Applicants’ specification as file states “the PCB 220 may have a central axis 220a—a line orthogonal to the PCB and proceeding through a center of gravity of the PCB. For example, the central axis 220a may be an axis passing through the central point of the PCB 220 in the Z-axis direction” (see [0069]). The central axis is an imaginary line that passes through the central point of each circuit board plane, thus making the “connection” an imaginary connection, meaning that the central point of each circuit board plane are aligned in the Z-axis direction. It appears that the Applicant interprets the claimed “connecting” as a physical connection which is not supported by either the drawings or the specification.

For the reasons stated above, the examiner considers Claim 1 to be rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi in view of Fabrega. Rejection is maintained. 

With respect to Arguments directed to claim 16. Applicant argues “Arvidsson only states that the second elements 102 are disposed in an array. Each of the second elements 102 are located in the edge portions of the PCB”.
The examiner disagrees, Arvidsson’s invention solves the problem of reducing the space created by bulky antenna arrays. For instance, the prior art (Fig. 2) comprises patch antennas of two frequency bands in a single plane.  Arvidsson solves the problem by creating an antenna design that can be less bulky and smaller than prior art solutions, resulting in slim and cost effective antenna array designs with reduced weight (See [16]). Arvidsson achieves said solution by staking low and high frequency patch antennas (the antennas of Fig. 2) in a slimmer PCB as evident in Figures 5, 7 and 8. (Please notice Fig. 7, elements 101 comprising a small antenna patch stacked over a larger antenna patch)
Applicant’s arguments, see page 14, with respect to claim 16, regarding “feeding the patches by using central feeding elements formed in multiple directions” have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claim 16 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-15 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Claims 10 and 21 recite: wherein the plurality of first patch antenna elements are disposed below the second circuit board plane, such that edges of the plurality of the first patch antenna elements surround each one of the plurality of second patch antennas.
It is unclear how “the edges of the plurality of the first patch antenna elements surround each one of the plurality of second patch antennas” if the first patch antenna elements are disposed in a plane different from the second patch antenna elements (below).  Applicant is respectfully suggested to amend the claims to reflect that “the edges of the plurality of the first patch antenna elements surround each one of the plurality of second patch antennas” when viewed from above (from the z-axis).
Applicant’s arguments with respect to claims 10 have been considered but are moot because the new ground of rejection does not rely to the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi et al. U.S. Patent Application Pub. No. 2017/0302395, in view of Fabrega Sanchez et al. U.S. Patent Application Pub. No. 2020/0106183 (hereinafter, “Fabrega”).


Ashrafi is silent on disclosing: “a communication module configured to transmit and receive a signal of a first frequency band using the plurality of first patch antenna elements, and transmit and receive a signal of a second frequency band higher than the first frequency band using the plurality of second patch antenna elements”. However, Ashrafi 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a communication module able transmit and receive in low and high frequency bands, as taught by Fabrega, in the electronic device according to Ashrafi to form the claimed invention, in order to drive patch antenna elements different frequency signals in multiple polarizations using compact antenna configurations; therefore, achieving wireless connections with different communication systems using a single electronic device.    

Regarding claims 2 and 3, Ashrafi is silent on disclosing wherein the first distance is a length related to a first wavelength of the first frequency band and the second distance is a length related to a second wavelength of the second frequency band; and 
wherein a ratio of the first distance to the first wavelength and a ratio of the second distance to the second wavelength are in the range of 0.5 to 0.6.
However, Fabrega in para. 38-42 teaches distances 131-134 and patch separation related to electrical lengths and corresponding frequencies for each antenna patch. Moreover, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of distances between antenna patches and frequency bands as taught by Fabrega, in the device according to Ashrafi, to form the claimed invention because it is well known in the art the amount of separation between the patch antenna elements may be selected to provide desired performance of the system. Accordingly, widths and separations of equal and/or unequal distances can be used in order to provide symmetrical and asymmetrical configurations.  (See Fabrega Para. 40)

Regarding claim 4, Ashrafi in figures 1-5 discloses an electronic device wherein edges of the plurality of second patch antenna elements (104/106) are closer than edges of the plurality of first patch antenna elements (108) to a center point of the first patch antenna elements.

Regarding claim 6, Ashrafi is silent on disclosing: wherein the PCB further includes a first detune patch in which a size of at least some of the plurality of first patch antenna elements is adjusted and a second detune patch in which a size of at least some of the plurality of second patch antenna elements is adjusted, wherein the first detune patch has a size 6% to 10% smaller than the size of the plurality of first patch antenna elements, and wherein the second detune patch has a size 4% to 8% smaller than the size of the plurality of second patch antenna elements.

Fabrega does not explicitly discloses: wherein the first detune patch has a size 6% to 10% smaller than the size of the plurality of first patch antenna elements, and wherein the second detune patch has a size 4% to 8% smaller than the size of the plurality of second patch antenna elements.
However, Fabrega in para. 38-42 teaches distances 131-134, patch separation and patch sizes are directly related to electrical lengths and corresponding frequencies for each antenna patch. Moreover, Fabrega in para. 40 teaches that the amount of separation between the patch antenna elements may be selected to provide desired performance of the system. (See also Para. 7)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of antenna patch sizes and frequency bands as taught by Fabrega, in the device according to Ashrafi to form the claimed invention because it is well known in the art the amount of separation between the patch antenna elements may be selected to provide desired performance of the system. Accordingly, widths and separations of equal and/or unequal 

Regarding claim 9, Ashrafi in view of Fabrega (Figures 4, 5 and 7) teaches an electronic device comprising: a first feed terminal (horizontal polarization feed 122) configured to transmit and receive a polarized in a first direction; and a second feed terminal (vertical polarization feed 124) configured to transmit and receive a signal polarized in a second direction perpendicular to the first direction, wherein the first feed terminal (122) and the second feed terminal (124) are perpendicular to each other.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the orthogonal polarization feeds of Fabrega in the Ashrafi electronic device to form the claimed invention in order to radiate energy in two orthogonal polarizations (Fabrega Para. 13-14) 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi and Fabrega, as applied to claim1 above, and further in view of Hong et al. U.S. Patent Application Pub. No. 2013/0099006.

Regarding claim 7, Ashrafi discloses a device further comprising: a feeder (coaxial end-launch connector 116 with feeding network 118) configured to feed the plurality of first patch antenna elements and the plurality of second patch antenna elements (110). 

 However, Hong in figures 1-5, teaches an electronic device comprising a feeder (RFIC chip 100) configured to feed the plurality of first patch antenna elements and the plurality of second patch antenna elements (210), wherein the feeder includes a feed layer (Fig. 5: plurality of RFIC bonding pads 270) disposed on a lowermost layer of the PCB (201); a ground layer (230) disposed on the feed layer; a feeding coupler (signal line 221) formed between the first circuit board plane and the second circuit board plane (See Fig. 5); and a connector (vertical line on 221) configured to connect the feeding coupler (221) and the feed layer (270), wherein the connector passes through the first circuit board plane (See fig. 5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the feeder system of Hong in the Ashrafi and Fabrega electronic device to form the claimed invention in order to allow signal transmission in different modes and allow electrical connection between electronic products to be implemented with high density, low costs, high reliability, and high productivity. (See Hong Para. 37 and 48)

Regarding claim 8, Ashrafi and Fabrega are silent on disclosing a first insulating layer disposed between the first circuit board plane and the feed layer; and a second insulating layer 
However, in the same field of endeavor, Hong in figure 2 teaches an electronic device comprising: a first insulating layer (P) disposed between the first circuit board plane and the feed layer (250+270); and a second insulating layer (P) disposed between the first circuit board plane and the second circuit board plane, wherein the connector (220) passes through the first insulating layer and the second insulating layer, and wherein the feeding coupler (connection between 210+220) passes through at least a part of the second insulating layer (P).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the feeder system of Hong in the Ashrafi and Fabrega electronic device to form the claimed invention in order to allow signal transmission in different modes and allow electrical connection between electronic products to be implemented with high density, low costs, high reliability, and high productivity. (See Hong Para. 37 and 48)

Claim 10, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hjelmstad (U.S. Patent Application Pub. No. 2007/0200760, in view of Paulotto et al. (U.S. Pub. No. 2020/0136234). 

Regarding claim 10, Hjelmstad in figures 1, 4 and 7 discloses an antenna structure comprising: a Printed Circuit Board (PCB) (Fig. 4), wherein the PCB includes a first circuit board 
As best understood, Hjelmstad does not disclose: wherein the plurality of first patch antenna elements are disposed below the second circuit board plane, such that edges of the plurality of the first patch antenna elements surround each one of the plurality of second patch antennas.
However, Hjelmstad teaches the plurality of second patch antenna elements (1) are disposed above the first circuit board plane to overlap at least some of the plurality of first patch antenna elements (2). (See figures 4 and 7). 
Nevertheless, in the same field of endeavor, Paulotto in figures 5-6 teaches an antenna structure (40) wherein the plurality of first patch antenna elements (104) are disposed below the second circuit board plane (see Para. 73), such that edges of the plurality of the first patch 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ an antenna structure wherein the plurality of first patch antenna elements are disposed below the second circuit board plane, such that edges of the plurality of the first patch antenna elements surround each one of the plurality of second patch antennas, as taught by Paulotto in the antenna according to Hjelmstad to form the claimed invention in order to create a constructive perturbation of the electromagnetic field generated by the first patch antenna element, creating a new resonance for antenna structure. (See Paulotto [67]).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hjelmstad and Paulotto as applied to claim 10 above, and further in view of Puente Baliarda U.S. Patent Application Pub. No. 2008/0036676 (hereinafter, “Puente”).

Regarding claim 11, Hjelmstad as modified is silent on disclosing: wherein the first distance is longer than the second distance.  
However, in the same field of endeavor, Puente in figures 1-6 teaches an antenna structure wherein the first distance between antenna elements (i.e. 4c) is longer than the second distance between antenna elements (i.e. 4a and 4b). (See also overlapping of antenna elements in 4d). In addition, Puente in Figure 1 and Para. 30 teaches taking as reference the working frequency f of the array (1.1), the array (1.2) would work at a frequency f/2 as the 
Therefore, one of ordinary skill in the art would conclude that the spacing between antenna arrays is directly proportional to the wavelength of the patch antenna array, which can be adjusted depending on the frequency “f” the designer chooses to work with. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of antenna element distancing according to Puente in the Hjelmstad/Paulotto antenna structure to form the claimed invention, in order to produce  antenna arrays which can work simultaneously in various frequency bands thanks to the physical disposition of the elements which constitute them, and also the multiband behavior of 
  
Regarding claim 12, Hjelmstad and Paulotto in view of Puente (Figure 1) teaches antenna structure wherein a ratio of the first distance to the first wavelength and a ratio of the second distance to the second wavelength are equal to each other. (See relationship/comparison between 1a and 1b and the juxtaposed version in 1c)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of antenna element distancing according to Puente in the Hjelmstad/Paulotto antenna structure to form the claimed invention, in order to produce  antenna arrays which can work simultaneously in various frequency bands thanks to the physical disposition of the elements which constitute them, and also the multiband behavior of some elements situated strategically in the array, based on the juxtaposition or interleaving of various conventional mono-band arrays working in the different bands of interest; therefore, saving in cost of the global radiating system and its installation (one array replaces several), and its size and visual and environmental impact are reduced in the case of base stations and repeater stations for communication systems. (Puente’s Abstract)


wherein a distance between the first edge and the second edge is a third distance, and wherein the third distance is in a range of from 5% to 10% of a length of one side of any one of the plurality of second patch antenna elements.
However, in the same field of endeavor, Puente in figure 11 teaches wherein any one of the plurality of first patch antenna elements (white squares) has a first edge, wherein a second patch antenna element (dark square) that overlaps the any one of the plurality of first patch antenna elements has a second edge, and wherein the second edge is closer to a central point of the any one of the plurality of first patch antenna elements than the first edge.
Puente does not explicitly teaches: wherein a distance between the first edge and the second edge is a third distance, and wherein the third distance is in a range of from 5% to 10% of a length of one side of any one of the plurality of second patch antenna elements.
However, Puente teaches antenna structures wherein the spacing between antenna arrays is directly proportional to the wavelength of the patch antenna array, which can be adjusted depending on the frequency “f” the designer chooses to work with.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of antenna element distancing according to Puente in the 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hjelmstad and Paulotto as applied to claim 10 above, and further in view of Fabrega Sanchez et al. U.S. Patent Application Pub. No. 2020/0106183 (hereinafter, “Fabrega”).

Regarding claim 15, Hjelmstad as modified is silent on disclosing: wherein the PCB further includes a first detune patch in which a size of at least some of the plurality of first patch antenna elements is adjusted and a second detune patch in which a size of at least some of the plurality of second patch antenna elements is adjusted, wherein the first detune patch has a size 6% to 10% smaller than the size of the plurality of first patch antenna elements, and wherein the second detune patch has a size 4% to 8% smaller than the size of the plurality of second patch antenna elements.
However, Fabrega in figures 3-11, teaches an electronic device wherein the PCB further includes a first detune patch (radiating patch 118) in which a size of at least some of the 
Fabrega does not explicitly discloses: wherein the first detune patch has a size 6% to 10% smaller than the size of the plurality of first patch antenna elements, and wherein the second detune patch has a size 4% to 8% smaller than the size of the plurality of second patch antenna elements.
However, Fabrega in para. 38-42 teaches distances 131-134, patch separation and patch sizes are directly related to electrical lengths and corresponding frequencies for each antenna patch. Moreover, Fabrega in para. 40 teaches that the amount of separation between the patch antenna elements may be selected to provide desired performance of the system. (See also Para. 7)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of antenna patch sizes and frequency bands as taught by Fabrega, in the antenna structure according to Hjelmstad and Paulotto to form the claimed invention because it is well known in the art the amount of separation between the patch antenna elements may be selected to provide desired performance of the system. Accordingly, widths and separations of equal and/or unequal distances can be used in order to provide symmetrical and asymmetrical configurations.  (See Fabrega Para. 40)

Claim 21, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi and Fabrega, as applied to claim 1 above, and further in view of Paulotto et al. (U.S. Pub. No. 2020/0136234). 

Regarding claim 21, as best understood, Ashrafi and Fabrega do not disclose: wherein the plurality of first patch antenna elements are disposed below the second circuit board plane, such that edges of the plurality of the first patch antenna elements surround each one of the plurality of second patch antennas.
However, in the same field of endeavor, Paulotto in figures 5-6 teaches an electronic device wherein the plurality of first patch antenna elements (104) are disposed below the second circuit board plane (see Para. 73), such that edges of the plurality of the first patch antenna elements (104) surround each one of the plurality of second patch antennas (106). (See Figure 5)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ an electronic device wherein the plurality of first patch antenna elements are disposed below the second circuit board plane, such that edges of the plurality of the first patch antenna elements surround each one of the plurality of second patch antennas, as taught by Paulotto in the device according to Ashrafi and Fabrega to form the claimed invention in order to create a constructive perturbation of the electromagnetic field generated by the first patch antenna element, creating a new resonance for antenna structure. (See Paulotto [67]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claim 4).

Claims 16-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the prior art of record, alone or in combination does not teach “wherein the plurality of first patch antenna elements include a first central patch disposed on a central axis of the PCB and first side patches spaced apart from each other on both sides of the first central patch, wherein the plurality of second patch antenna elements include a second central patch disposed on a central axis of the PCB and second side patches spaced apart from each other on both sides of the second central patch, and wherein the second side patches are arranged to be closer to the central axis connecting a first central point that is a center of gravity of the first circuit board plane and a second central point that is a center of gravity of the second circuit board plane in a direction passing through the printed circuit board from a first surface to a second surface of the printed circuit board, than central points of the first side patches, and the first central patch and the second central patch are fed using central feed terminals formed in difference directions.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845